J-A24042-19

                                   2019 PA Super 346


    MELISSA DEAL AND RICHARD DEAL              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    THE CHILDREN'S HOSPITAL OF                 :   No. 3235 EDA 2018
    PHILADELPHIA                               :

                Appeal from the Order Entered October 4, 2018
      In the Court of Common Pleas of Philadelphia County Civil Division at
                           No(s): No. 170900803


BEFORE:       BENDER, P.J.E., DUBOW, J., and COLINS, J.*

OPINION BY COLINS, J.:                              FILED NOVEMBER 19, 2019

         This is an appeal from an order of Court of Common Pleas of Philadelphia

County (trial court) granting summary judgment for the defendant in a

wrongful discharge case brought by Melissa Deal (Deal) and her husband

(collectively, Plaintiffs) against Deal’s former employer, The Children’s

Hospital of Philadelphia (Hospital). For the reasons set forth below, we affirm.

         The record before the trial court established the following undisputed

facts.

         Deal was employed by the Hospital from 1999 to 2015, initially as an

extern and from July 2000 on as a registered nurse.          Deal was an at-will

employee.      Deal Dep., 6/21/18, at 108-09; Hospital Non-Bargaining Unit


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A24042-19


Dispute Resolution Policy § 2; Hospital Rules of Conduct § 2. In her work as

a nurse at the Hospital, Deal had access to confidential patient information,

including patients’ dates of birth and social security numbers.   Deal Dep.,

6/21/18, at 105, 113.

     In August 2013, outside of her employment at the Hospital, Deal was

hired to provide home care for James Mooney, the father of a neighbor, in the

neighbor’s home. Defendant’s Motion for Summary Judgment, Statement of

Undisputed Facts ¶7 & Plaintiffs’ Answer to Defendant’s Motion for Summary

Judgment, Response to Statement of Undisputed Facts ¶¶6-7. Deal began

providing those services in September 2013 and was paid $30 per hour for

those services.   Defendant’s Motion for Summary Judgment, Statement of

Undisputed Facts ¶9 & Plaintiffs’ Answer to Defendant’s Motion for Summary

Judgment, Response to Statement of Undisputed Facts ¶9; Deal Dep.,

6/21/18, at 57-58.      On October 1, 2013, Mooney gave Deal a power of

attorney and made a revised will that named Deal as executrix. Deal Dep.,

6/21/18, at 59-60.

     On October 10, 2013, under her power of attorney for Mooney, Deal

wrote a $10,000 check payable to herself and a $10,000 check payable to her

husband.   Plaintiffs’ Answer to Defendant’ Motion for Summary Judgment,

Response to Statement of Undisputed Facts ¶18; Deal Dep., 6/21/18, at 59-

60, 67-68. On October 10, 2013, Deal also helped Mooney make changes to

the beneficiaries of his investment account that included adding herself as a


                                    -2-
J-A24042-19


beneficiary. Deal Dep., 6/21/18, at 68-69; N.T. Criminal Trial, 5/25/17 at

198-202.     Mooney, who was terminally ill with prostate cancer, died on

October 12, 2013.     Deal Dep., 6/21/18, at 56, 69; Plaintiffs’ Answer to

Defendant’s Motion for Summary Judgment, Response to Statement of

Undisputed Facts ¶25.

      Following Mooney’s death, Mooney’s family accused Deal of improper

conduct with respect to the investment account, the $10,000 checks, and

payments that she made as executrix and petitioned to remove her as

executrix of Mooney’s estate. Petition to Remove Executrix ¶¶13-14, 16, 28-

29, 31-36.    On August 21, 2015, the Delaware County District Attorney

charged Deal with theft and related offenses arising out of the $10,000 checks,

the change to the investment account beneficiaries, and checks that Deal

wrote on the estate account after Mooney’s death.        Plaintiffs’ Answer to

Defendant’s Motion for Summary Judgment, Response to Statement of

Undisputed Facts ¶38; Police Criminal Complaint. Deal was arrested on these

charges on August 26, 2015.      Plaintiffs’ Answer to Defendant’s Motion for

Summary Judgment, Response to Statement of Undisputed Facts ¶39. Before

the charges were filed, Deal had told the Hospital that the family of a person

for whom she had provided care outside of work had made allegations of

financial misconduct against her and that there was a criminal investigation.

Deal Dep., 6/21/18, at 111-14; Legner Dep., 6/29/18, at 66-68, 78-81.




                                     -3-
J-A24042-19


      On August 25 and 27, 2015, Mooney’s granddaughter sent emails to the

Hospital notifying it of the criminal charges against Deal and Deal’s arrest,

attaching links to the criminal docket, and stating

      Melissa Deal, a registered nurse who works at Children’s Hospital
      of Philadelphia (CHOP) offered to provide hospice care in
      exchange for monetary compensation. Melissa was paid $3,000
      dollars up-front and given a rate of $30 per hour to provide
      ongoing care and medicinal delivery.
      Several days (8) after arriving at the residence, Melissa had
      convinced my grandfather (James Mooney) that he should change
      his will and announce that Melissa was to be the executrix of his
      estate moving forward. We were all in agreement as we trusted
      Melissa and none of us were in a position or had any experience
      to be the sole executor/executrix (big mistake).
      My Grandfather passed away prematurely in early October 2013
      in Melissa Deals arm and just hours after she made online changes
      to his beneficiary accounts to illegally include herself as a 1/6th
      recipient of a $350,000 account. She spent the next 18 months
      bullying me and my mother and taking thousands of dollars,
      jewelry, family treasures and caused horrible pain at a time of
      attempting closure and grieving for the loss of life of our loving
      family member.

8/25/15, 8/27/15 Mozol Emails; Defendant’s Motion for Summary Judgment,

Statement of Undisputed Facts ¶¶51-52 & Plaintiffs’ Answer to Defendant’s

Motion for Summary Judgment, Response to Statement of Undisputed Facts

¶¶51-52. The granddaughter sent the Hospital a further email on September

2, 2015 with a link to a local newspaper story with a heading “nurse-faces-

charges-of-stealing-88000-from-dying-mans-account.” 9/2/15 Mozol Email;

Legner Dep., 6/29/18, at 74-75.

      On September 7, 2015 Deal sent the Hospital an email that stated the

following concerning the criminal charges against her:


                                     -4-
J-A24042-19


      I was executor for an estate and the gentleman, [J]ames
      [M]ooney, had left my fami[l]y and I some money. He did not
      want the family aware until the estate was closed, but I had to be
      honest and tell them after he died. I still managed the estate and
      had it completed by [D]ec 20, 2014. Of course, under his POA and
      Will, my legal fees were to be paid out of estate money, which is
      what we did.
                         *          *             *
      The number [in the criminal charges], 88,000.00-none of us know
      where that number is coming from. We are looking at paying back
      legal fees that I knew may need to be paid back by me.

9/7/15 Deal Email to Legner; Plaintiffs’ Answer to Defendant’s Motion for

Summary Judgment, Response to Statement of Undisputed Facts ¶¶54-55;

Deal Dep., 6/21/18, at 117.

      On September 9, 2015, the Hospital placed Deal on 90-day unpaid

administrative leave during which Deal continued to receive her employee

benefits and sent her a letter stating:

      Due to the criminal charges pending against you related to theft
      from an elderly person in your care and the surrounding publicity,
      and because as a CHOP nurse you likewise care for a vulnerable
      population and have access to patient demographic information
      and identifiers, in the interest of caution, CHOP is removing you
      from your role as a registered nurse. In particular, you will be
      placed on a 90-day, unpaid administrative leave. If, during this
      90-days, you are exonerated from the charges, you will be
      returned to your position and paid back pay. However, if the
      process takes longer than 90-days or there is a conviction on any
      of the charges, your employment will be terminated.

9/9/15 Legner to Deal Letter; Defendant’s Motion for Summary Judgment,

Statement of Undisputed Facts ¶60 & Plaintiffs’ Answer to Defendant’s Motion

for Summary Judgment, Response to Statement of Undisputed Facts ¶60. The

criminal charges were not resolved within the 90 days and remained


                                     -5-
J-A24042-19


unresolved in January 2016, and Hospital terminated Deal’s employment on

January 8, 2016. 1/8/16 Legner Memorandum; Legner Dep., 7/24/18, at 104.

On May 26, 2017, Deal was acquitted of the criminal charges.         Plaintiffs’

Complaint ¶60; Defendant’s Answer ¶60. Deal did not apply to be rehired or

reinstated by Hospital after her acquittal. Defendant’s Motion for Summary

Judgment, Statement of Undisputed Facts ¶74 & Plaintiffs’ Answer to

Defendant’s Motion for Summary Judgment, Response to Statement of

Undisputed Facts ¶74.

      On September 11, 2017, Plaintiffs filed the instant action against the

Hospital. Plaintiffs’ two-count complaint asserted a claim by Deal for wrongful

discharge alleging that Hospital’s termination of her employment based on the

criminal charges violated public policy and a claim by Deal’s husband for loss

of consortium. Plaintiffs’ Complaint ¶¶61-72. During discovery, the Hospital

sought to subpoena records from the criminal case and the civil actions

between the Mooney family and Deal, and Plaintiffs objected. The trial court

on May 22, 2018, overruled Plaintiffs’ objections and ordered that the

subpoenas could be served but that no privileged information was to be

produced in response to the subpoenas. Trial Court Orders, 5/22/18.

      On August 6, 2018, the Hospital filed a motion for summary judgment

asserting that Plaintiffs had no cause of action for Deal’s discharge because

Deal was an at-will employee. On October 4, 2018, the trial court granted the

Hospital’s motion for summary judgment. This timely appeal followed.


                                     -6-
J-A24042-19


      Plaintiffs presents the following issues for our review:

      A. Did the Trial Court err as a matter of law in granting CHOP’s
      Motion for Summary Judgment where there were genuine issues
      of material fact that precluded a finding that CHOP’s termination
      of Deal's employment did not contravene any important
      Pennsylvania public policy.

      B. Did the trial court err as a matter of law in granting CHOP’s
      Motion for Summary Judgment where there were … genuine issues
      of material fact that precluded a finding by the court that … CHOP’s
      termination of Deal’s employment was based upon separate
      plausible and legitimate reasons not in contravention of any
      important Pennsylvania public policy requiring that the issue be
      determined by a jury pursuant to McDonnell Douglas Corp. v.
      Green, 411 U.S. 792 (1973).

       C. Did the trial court err in permitting CHOP to issue subpoenas
      to obtain records of the attorneys involved in the litigation of the
      civil and criminal proceedings arising out of the conduct
      undertaken by Deal that served as the foundation for the criminal
      charges filed against her, where none of those alleged and highly
      contested facts were known or considered by CHOP in its decision
      to terminate Deal and were therefore not admissible nor
      calculated to lead to admissible evidence and were sought and
      used by CHOP solely to embarrass Deal and improperly impugn
      her character by being included in the facts recited to the court in
      CHOP's Motion for Summary Judgment.

Plaintiffs’ Brief at 2-3. Our standard of review of the trial court’s grant of

summary judgment is de novo and the scope of review is plenary. Pyeritz v.

Commonwealth, 32 A.3d 687, 692 (Pa. 2011).              Summary judgment is

properly granted in favor of the defendant where the plaintiff has no cause of

action as a matter of law under the undisputed facts. Pa.R.C.P. 1035.2(1)

(summary judgment may be granted “whenever there is no genuine issue of

any material fact as to a necessary element of the cause of action” and movant




                                     -7-
J-A24042-19


is entitled to judgment as a matter of law); Kibler v. Blue Knob Recreation,

Inc., 184 A.3d 974, 978–81 (Pa. Super. 2018).

       Under Pennsylvania law, employment is presumed to be at-will unless it

is shown that the parties contracted to restrict the right to terminate

employment. McLaughlin v. Gastrointestinal Specialists, Inc., 750 A.2d

283, 286-87 (Pa. 2000); Krolczyk v. Goddard Systems, Inc., 164 A.3d 521,

527 (Pa. Super. 2017); Wakeley v. M.J. Brunner, Inc., 147 A.3d 1, 5 (Pa.

Super. 2016). Where the plaintiff has acknowledged that the employment is

at-will, the presumption of at-will employment controls. Wakeley, 147 A.3d

at 5-6. An at-will employment relationship may be terminated by either the

employer or the employee at any time, for any reason, or for no reason.

Krolczyk, Inc., 164 A.3d at 527; Wakeley, 147 A.3d at 5.

       Here, the undisputed evidence established that Deal’s employment was

at-will. Deal testified in her deposition:

       Q. You were an at-will employee at the Children’s Hospital of
       Philadelphia, correct?
       A. Correct.
       Q. And you understand that that means you can be fired for any
       reason or no reason, correct?
       A. Correct.

Deal   Dep.,   6/21/18,   at   108-09.   The   Hospital’s   documents   likewise

unambiguously stated that Deal’s employment was at-will and could be

terminated for any reason or no reason at all. The Hospital’s Non-Bargaining

Unit Dispute Resolution Policy stated:




                                      -8-
J-A24042-19


       Employment at the Hospital is at-will, and nothing in this policy
       modifies or is intended to modify the at-will relationship. The
       Hospital maintains the right to terminate employees for any
       reason or no reason at all, with or without notice, consistent with
       the doctrine of at-will employment.

Hospital Non-Bargaining Unit Dispute Resolution Policy § 2. The Hospital’s

Rules of Conduct stated:

       [N]othing in this policy creates a contract of employment or is
       intended to create a contract of employment between an
       employee and the Hospital. The Hospital maintains the right to
       discipline or terminate employees consistent with the doctrine of
       at-will employment as applicable.
       … The Rules of Conduct do not address every situation, nor is
       corresponding disciplinary action limited to the listed violations.
       The Hospital reserves the right to impose the level of discipline it,
       in its sole discretion, deems appropriate based on each specific
       set of circumstances.

Hospital Rules of Conduct § 2.1

____________________________________________


1  Plaintiffs argue in their brief that Deal’s employment was not at-will.
Plaintiffs’ Statement of Questions did not include this as an issue, asserting
only that there were disputes of material fact with respect to whether the
discharge contravened public policy and with respect to the reasons for the
discharge. Appellants’ Brief at 2-3. This issue is therefore waived. Pa.R.A.P.
2116(a) (“No question will be considered unless it is stated in the statement
of questions involved or is fairly suggested thereby”); Ramalingam v. Keller
Williams Realty Group, Inc., 121 A.3d 1034, 1041 n.11 (Pa. Super. 2015).
Even if it were not waived, however, it is without merit. The sole factual bases
that Plaintiffs assert for this argument are the Hospital’s Non-Bargaining Unit
Dispute Resolution Policy and Rules of Conduct. If an employee handbook
expressly states that the employment is at-will, it does not override the
presumption that the employment is at-will, even if it creates contractual
rights to other benefits. Braun v. Wal-Mart Stores, Inc., 24 A.3d 875, 940-
43 (Pa. Super. 2011), aff'd, 106 A.3d 656 (Pa. 2014); Bauer v. Pottsville
Area Emergency Medical Services, Inc., 758 A.2d 1265, 1269-70 (Pa.
Super. 2000). Here, as discussed above, both the Hospital’s Non-Bargaining
Unit Dispute Resolution Policy and Rules of Conduct expressly and clearly



                                           -9-
J-A24042-19


        As a general rule, an at-will employee has no common law cause of

action for wrongful discharge against her employer. McLaughlin, 750 A.2d

at 287; Stewart v. FedEx Express, 114 A.3d 424, 427 (Pa. Super. 2015).

A limited exception to this rule exists and an action for wrongful discharge can

be brought only where the termination of employment implicates a clear

mandate of Pennsylvania public policy. Weaver v. Harpster, 975 A.2d 555,

563 (Pa. 2009); McLaughlin, 750 A.2d at 287; Greco v. Myers Coach

Lines, Inc., 199 A.3d 426, 436 (Pa. Super. 2018); Stewart, 114 A.3d at 427.

       This public policy exception applies and permits a cause of action for

wrongful discharge where the employer discharges an employee for refusing

to commit a crime, where the employer discharges an employee for complying

with a statutorily imposed duty, or where the employer is specifically

prohibited from discharging the employee by statute. Greco, 199 A.3d at

436; Stewart, 114 A.3d at 428. Termination of employment in retaliation for

a workers’ compensation or unemployment compensation claim can also

constitute a violation of public policy that supports a wrongful discharge cause



____________________________________________


stated that employment was at-will. Moreover, Greene v. Oliver Realty,
Inc., 526 A.2d 1192 (Pa. Super. 1987), relied upon by Plaintiffs, is completely
distinguishable from the facts in this case. In Greene, the plaintiff alleged
that his employer promised him lifetime employment in exchange for working
at a lower pay rate and that he understood that he had a contract for lifetime
employment. Id. at 1193, 1202. Here, as discussed above, Deal admitted
that she knew that she was an at-will employee and could be fired for any
reason or no reason.


                                          - 10 -
J-A24042-19


of action. Rothrock v. Rothrock Motor Sales, Inc., 883 A.2d 511, 516-17

(Pa. 2005); Shick v. Shirey, 716 A.2d 1231, 1237-38 (Pa. 1998);

Highhouse v. Avery Transportation, 660 A.2d 1374, 1377-78 (Pa. Super.

1995).

      In contrast, outside of those narrow types of circumstances, claims that

a discharge falls within the public policy exception have been repeatedly

rejected, even where the plaintiff has invoked constitutional provisions or the

employee was discharged for raising safety issues. See, e.g., Weaver, 975

A.2d at 564-72 (no cause of action based on policy of PHRA and Equal Rights

Amendment for sex discrimination discharge where employer was private

employer not covered by the PHRA); McLaughlin, 750 A.2d at 288-90 (no

cause of action for discharge in retaliation for claiming federal OSHA

violation); Greco, 199 A.3d at 428-29, 436 (no cause of action for challenging

whether co-employee’s medical condition permitted him to drive even though

“employer acted vindictively, and exhibited poor business judgment”);

Stewart, 114 A.3d at 426, 428-29 (no cause of action based on public policy

of constitutional right to bear arms where private employer discharged

employee for having licensed gun in the glove compartment of his car).

      Plaintiffs do not contend that the Hospital discharged Deal for refusing

to violate a law, for complying with a statutory duty, or for filing or refusing

to interfere with a workers’ compensation, unemployment or other claim

against it. Rather, Plaintiffs’ claim is that Deal was discharged based on the


                                     - 11 -
J-A24042-19


pending criminal charges against her and that this allegedly violates the public

policy of the presumption of innocence in Article I, Section 9 of the

Pennsylvania State Constitution and Criminal History Record Information Act

(CHRIA), 18 Pa.C.S. §§ 9101-9183. Plaintiffs’ Complaint ¶¶ 49-50, 62-70.2

       Such claims do not satisfy the requirements of the public policy

exception to at-will employment.           Neither Article I, Section 9 nor CHRIA

applies to an employer’s discharge of an employee.            Article I, Section 9

expressly states that it is limited to criminal prosecutions. Pa. Const. Art. 1,

§ 9 (“In all criminal prosecutions the accused hath a right to be heard by

himself and his counsel … and, in prosecutions by indictment or information,

a speedy public trial by an impartial jury of the vicinage; he cannot be

compelled to give evidence against himself, nor can he be deprived of his life,

liberty or property, unless by the judgment of his peers or the law of the land”)

(emphasis added). The only provision of CHRIA that relates to employer use

of information concerning arrests or criminal charges against an individual,

Section 9125, applies to hiring decisions, not to decisions to discharge existing



____________________________________________


2 In their complaint, Plaintiffs also alleged a public policy under Article I,
Section 1 and Article I, Section 10 of the Pennsylvania State Constitution.
Plaintiffs’ Complaint ¶62. Plaintiffs have not set forth any clear argument
concerning Article I, Section 1 or 10 in this appeal. Neither of these
constitutional provisions could provide a public policy that applies to this case,
in any event, because they apply only to government actors, not to private
entities. Dillon v. Homeowner's Select, 957 A.2d 772, 776-77 (Pa. Super.
2008); Maylie v. National R.R. Passenger Corp., 601 A.2d 308, 313 (Pa.
Super. 1991).

                                          - 12 -
J-A24042-19


employees. 18 Pa.C.S. § 9125(a) (“Whenever an employer is in receipt of

information which is part of an employment applicant’s criminal history

record information file, it may use that information for the purpose of

deciding whether or not to hire the applicant, only in accordance with

this section”) (emphasis added).

      Where a legislative or constitutional provision does not apply to the

employment relationship at issue, it cannot supply the clear mandate of public

policy required to support a wrongful discharge action. Weaver, 975 A.2d at

564-72. Accordingly, the courts of this Commonwealth have repeatedly and

consistently held that discharges of existing employees based on criminal

charges or accusations of criminal conduct do not fall within the public policy

exception and that claims like those asserted by Plaintiffs do not state a cause

of action for wrongful discharge. Gillespie v. St. Joseph’s University, 513

A.2d 471, 472-73 (Pa. Super. 1986) (no cause of action for discharge based

on false allegations of criminal conduct); Cisco v. United Parcel Services,

Inc., 476 A.2d 1340, 1343-44 (Pa. Super. 1984) (no cause of action for

discharge based on criminal charges or refusal to rehire after acquittal,

discharge did not violate public policy of presumption of innocence or CHRIA);

Rank v. Township of Annville, 641 A.2d 667, 670 (Pa. Cmwlth. 1994) (no

cause of action for discharge based on criminal charges that were dismissed,

discharge did not violate public policy of presumption of innocence); see also

Weaver, 975 A.2d at 564 (citing Gillespie and Cisco with approval).


                                     - 13 -
J-A24042-19


Plaintiffs cite no decision of any court of this Commonwalth that holds that

discharge of an at-will employee based on pending criminal charges or

accusations is actionable under the public policy exception.3

       Plaintiffs argue in their second issue that Hospital’s statements that the

charges were relevant to her employment and it was acting out of concern for

its patients were pretext. Plaintiffs contend that summary judgment could not

be granted because the validity of the concerns that it articulated and the

relevance of the charges to Deal’s nursing position were in dispute.        This

argument likewise fails.

       Where the reason for the discharge alleged by the plaintiff satisfies the

public policy exception, summary judgment cannot be granted on the ground

that the employer discharged the plaintiff for another, legitimate reason if



____________________________________________


3 Plaintiffs have also argued that Deal has a claim for violation of the
procedures in the Hospital’s Dispute Resolution Policy. Again, Plaintiffs’
Statement of Questions did not include this as an issue. Appellants’ Brief at
2-3. Like Plaintiffs’ argument concerning at-will employment, the argument
that the Hospital violated its employment policies is therefore waived.
Pa.R.A.P. 2116(a); Ramalingam, 121 A.3d at 1041 n.11. In any event, this
argument, too, would fail on the merits. Plaintiffs did not plead any claim in
their complaint for breach of contract or failure to follow disciplinary
procedures. Rather, the complaint asserted only a claim for wrongful
discharge based on public policy and did not refer to any Hospital policies or
procedures at all. Plaintiffs’ Complaint ¶¶61-70. Nor was there evidence of a
breach of the dispute resolution policy. The dispute resolution policy requires
employees who wish to appeal disciplinary actions and terminations to file a
written appeal within five business days. Hospital Non-Bargaining Unit
Dispute Resolution Policy §§ 2-5. There was no evidence that Deal filed an
appeal of her suspension or termination under the dispute resolution policy.
Legner Dep., 7/24/18, at 122.

                                          - 14 -
J-A24042-19


there is evidence sufficient to support a finding that the discharge was for the

reason that violates public policy. Krolczyk, 164 A.3d at 528-30 (reversing

summary judgment because there was evidence to support finding that

plaintiffs were discharged for complying with statutory duty to report child

abuse or neglect, which satisfied the public policy exception, even though

employer claimed that plaintiffs were discharged for improperly restraining a

student). If the reason for the discharge asserted by the plaintiff does not fall

within the public policy exception, however, it is immaterial whether the

employer’s articulated reasons are valid and disputes concerning the

employer’s reasons cannot defeat summary judgment. See Stewart, 114

A.3d at 428 (rejecting the argument that disputes over whether plaintiff had

violated company policy barred dismissal of wrongful discharge claim

because, where plaintiff did not show a public policy violation, “it matters not

whether [employer] articulated no reason or a bad reason for terminating

[plaintiff’s] employment”).

      Here, Plaintiffs contend that Deal was discharged because criminal

charges had been filed against her. Because that reason does not fall with

the public policy exception, there is no cause of action for wrongful discharge

under their own allegations. Any disputes as to the validity of the Hospital’s

statements or concerns were therefore irrelevant and immaterial and cannot

constitute grounds for denying summary judgment.




                                     - 15 -
J-A24042-19


      Plaintiffs’ third issue, whether the trial court erred in overruling

objections to discovery subpoenas, is waived. Plaintiffs list this as an issue in

their Statement of Issues, but set forth no law or argument on this issue in

the argument section of their brief.     Instead, their argument on this issue

consists of a single sentence stating that they rely on their filings in the trial

court, which they do not set forth and do not attach to their brief or include in

the reproduced record. Appellants’ Brief at 31-32.

      Rule of Appellate Procedure 2119(a) requires that each distinct issue in

the argument section of a brief contain “such discussion and citation of

authorities   as   are   deemed   pertinent.”   Pa.R.A.P.   2119(a);   see   also

Commonwealth v. Pi Delta Psi, Inc., 211 A.3d 875, 883 (Pa. Super. 2019).

When an appellant cites no authority on an issue, that issue is waived. Pi

Delta Psi, Inc., 211 A.3d at 883; In re Estate of Whitley, 50 A.3d 203,

209 (Pa. Super. 2012). Incorporation by reference of other documents does

not comply with Rule 2119(a).      Commonwealth v. Briggs, 12 A.3d 291,

342-43 (Pa. 2011); Moses Taylor Hospital v. White, 799 A.2d 802, 804-05

(Pa. Super. 2002). Accordingly, where, as here, an appellant’s argument on

an issue merely refers to or incorporates by reference prior legal filing, that

issue is waived. Briggs, 12 A.3d at 342-43; Moses Taylor Hospital, 799

A.2d at 804-05.

      For the foregoing reasons, we hold that the Hospital’s discharge of Deal

based on the pendency of criminal charges against her does not fall within the


                                      - 16 -
J-A24042-19


limited public policy exception to an employer’s right to discharge an at-will

employee for any reason and that Deal, as a matter of law, had no cause of

action for wrongful discharge. The trial court therefore did not err in granting

the Hospital’s motion for summary judgment.

      Order affirmed.

      P.J.E. Bender joins the Opinion.

      Judge Dubow Concurs in the Result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/19




                                     - 17 -